Citation Nr: 0508339	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
San Diego, California.

Service connection was originally denied by means of a 
September 2001rating decision.  The veteran presented a 
timely notice of disagreement. The RO revisited the matter in 
April 2002 and held that service connection was warranted for 
PTSD and assigned a disability rating of 30 percent.  The 
veteran submitted a timely notice of disagreement with the 
disability evaluation and perfected his appeal in January 
2003.  Accordingly, the matter currently before the Board is 
that of entitlement to an increased initial disability rating 
for post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's PTSD is characterized by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as depressed mood, chronic sleep impairment, 
night sweats, and an increased startle response.  
Additionally, the veteran has been accorded a Global 
Assessment of Functioning of 60.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed April 2002 rating decision, a November 
2002 statement of the case (SOC), and a supplemental 
statement of the case (SSOC) dated in November 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in a January 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in January 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, the RO 
issued a rating decision in April 2002.  In January 2004, the 
RO provide notice to the claimant regarding what information 
and evidence is needed to substantiate his claim on appeal, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit pertinent 
evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in January 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in November 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2004).

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2004).

Ratings are assigned according to the manifestation of 
particular symptoms.  The general rating formula provides as 
follows: a 10 percent disability rating is assigned when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or: symptoms controlled by continuous 
medication.
 
A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411 (2004).

Analysis

Currently the veteran is evaluated at 30 percent disabling 
for his service-connected PTSD, under Diagnostic Code 9411.

The veteran submitted a December 2000 statement from Dr. P. 
that asserted that the veteran appeared to be suffering from 
PTSD due to combat exposure.  The veteran's symptomatology 
included intrusive thoughts and reams; sleep disturbance and 
nocturnal perspiration; constricted affect; depression, 
anxiety, and anger; avoidance and isolation issues; 
hypervigilance; and exaggerated startle response.  The 
examiner's diagnostic impression was PTSD, chronic and 
severe; insomnia; and problems related to the social 
environment.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 50.

The veteran was scheduled for a May 2001 VA examination.  
When questioned about his symptoms the veteran stated that he 
had problems with insomnia. He also reported night sweats but 
did not associate them specifically with dreams.  He 
experiences bad dreams on a weekly basis.  He also stated 
that he did have memories of the war but they did not appear 
to be especially intrusive.  The veteran did have an 
increased startle response, but he denied hypervigilance.  He 
also denied avoiding anything in particular or being 
particularly avoidant of things or situations that may be 
associated with the war.  He denied being necessarily 
irritable and stated that during his first divorce he did 
have problems with depression. At that time he denied any 
current symptoms of PTSD.  There was no anxiety, but he did 
state that he felt that his memory had decreased over the 
past years.  The veteran denied delusional thinking, 
including hallucination or suicidal ideation.  He also denied 
having panic attacks or problems controlling his impulses.  
There was no inappropriate behavior, obsessive/compulsive, or 
ritualistic behavior.  The examiner stated that the veteran 
did not provide enough symptomatology to fulfill the criteria 
for PTSD.  The veteran did report recurrent recollects and 
distressing dreams, and the dreams appeared to be fairly 
persistent.  However, the recollections, were less obviously 
associated with PTSD and there was less evidence that they 
were actually intrusive.  Moreover, even if the veteran did 
have these two symptoms, the veteran did not fulfill the 
criteria requiring three symptoms of persistent avoidance.  
The examiner provided no diagnosis and assigned a GAF score 
of 70.   He stated "I do not believe he has any other Axis I 
or II disorders, either, I do not believe he is impaired due 
to a psychiatric disorder.  He may have some minimal 
impairment due to nightmares and poor sleep, but as stated, 
it does not fulfill criteria for a psychiatric disorder."

The veteran also submitted an April 2002 statement from Dr. 
P. asserting that the veteran suffers from a variety of PTSD 
symptoms especially intrusive thoughts and dreams.  The 
intrusive dreams significantly and negatively affect the 
veteran's sleep patterns.  Additionally, he isolates himself 
from other in terms of close personal relationships and tries 
to avoid stimuli, which remind him of war traumas. 

Additionally, the veteran reported for a January 2004 VA 
examination.  The veteran reported no history of inpatient 
psychiatric treatment.  He had attended five sessions with 
psychologist Dr. P., but he has had no further outpatient 
counseling or therapy and was taking no medications for 
psychiatric concerns.  The veteran's subjective complaints 
included chronic insomnia, night sweats, diminished appetite 
and slowing down a little bit.  The veteran did not report 
obsessive or ritualistic behavior, or current problems of 
impulse control, or inappropriate behavior.  He did report a 
depressed mood when he lost his eye.  He denied panic 
attacks, but described severe sleep disturbance.  The 
examiner found that the veteran re-experiences his traumatic 
event through intrusive thoughts and recurrent distressing 
dreams of the event, several times weekly.  Persistent 
avoidance of stimuli associated with the trauma and numbing 
of general responsiveness were not evident. Persistent 
symptoms of increased arousal were indicated by difficulty 
staying asleep and evidence of irritability and/or 
argumentativeness in the history.  Duration of the 
disturbance was more than one month.  The disturbance cause 
clinically significant distress and possible impairment in 
social functioning, as in estrangement from son.  The 
examiner's diagnosis was anxiety disorder not otherwise 
specified, subthreshold PTSD.  His psychosocial stressors 
were listed as loss of eye, estrangement from son, and 
history of combat exposure.  The examiner assigned a GAF 
score of 60.  In his summary, the examiner stated, that the 
history an interview data were consistent with a diagnosis of 
anxiety disorder not otherwise specified, more specifically 
it could be described as PTSD symptoms related to combat but 
insufficient to meet the full criteria for PTSD.  The veteran 
failed to meet the criterion regarding avoidance and numbing 
symptoms.  The examiner assigned a GAF of 60 for a 
combination of subthreshold symptoms of PTSD that the veteran 
is experiencing and his difficulty in coping with the loss of 
his eye.  The GAF would still be 60 if the PTSD symptoms were 
considered alone.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

The Board notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.   See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).

Although the veteran's most recent GAF score of 60 presumably 
represents moderate symptoms, including flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
some mild symptoms or impairment in social or occupational 
functioning; his reliance on medication for sleep; and his 
chronic sleep disturbances, the Board notes he does not have 
any numbing symptomatology and he denied panic attacks.  The 
veteran's most prevalent PTSD associated symptomatology is 
chronic insomnia, night sweats.  The veteran  also 
experiences intrusive thoughts and recurrent distressing 
dreams.  The veteran does not have persistent avoidance of 
stimuli associated or numbing of general responsiveness.  
Moreover, the Board notes that the veteran only received five 
therapy sessions regarding his PTSD from Dr. P.; he is 
currently not in therapy; nor is he prescribed any medication 
for his PTSD.  The Board finds that the veteran's symptoms 
are of such severity as to occasionally decrease his work 
efficiency with intermittent periods of inability to perform 
occupational tasks to a degree that more nearly approximates 
the criteria for the assignment of a 30 percent rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board does note that the veteran's private examiner did 
assign a GAF score of 50.  However, aside from the GAF score, 
the veteran's private examiner did not assert any 
symptomatology in conflict with the May 2001 and January 2004 
VA examiners conclusions.  The Board has a duty to analyze 
the credibility and probative value of the evidence of 
record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When adequately 
explained, the Board is free to favor one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).

Accordingly, based upon consideration of the evidence of 
record, particularly the January 2004 VA examination, the 
Board concludes that the PTSD is of such a severity such as 
to warrant the assignment of a 30 percent evaluation, but no 
higher.  The Board finds that a 50 percent evaluation is not 
warranted.  The veteran does not present occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Accordingly, a 50 percent evaluation is not 
warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


